DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office action in response to communications received on 05/28/20.  Claims 1-13 are cancelled. Therefore, Claims 14-37 are currently pending and addressed below. 

Allowable Subject Matter
Claims 26-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, alone or in combination, does not teach or suggest, A method of performing a knee arthroplasty, the method including the steps of:  resecting a proximal surface of a tibia to expose a tibial metaphysis using a kinematic alignment technique that includes determining a desired angle based on degree of varus between a distal surface of a tibial baseplate and a central axis of a tibial diaphysis of the tibia;; coupling a selected fixation member that was selected to the tibial baseplate to form a tibial implant; and attaching the tibial implant to the resected surface such that the fixation member is generally aligned with the central axis of the tibial diaphysis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the wrod "few" renders the claim indefinite because it is unclear to what degree of varus that the claim is attempting to recite.  Also, the phrase “as compared to a second fixation member of a second tibial implant configured to be attached according to a traditional mechanically aligned technique” also renders the claim indefinite because there is no description on what a “traditional” technique because there are several ways in which a tibial implant may be implanted depending on the implant and patient anatomy.  Appropriate correction is required. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774